Case 0:19-cv-60883-KMW Document 36 Entered on FLSD Docket 02/21/2020 Page 1 of 12



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                        BROWARD DIVISION

                             CASE NO. 0:19-cv-60883-WILLIAMS/VALLE

   REINIER FUENTES,

            Plaintiff,
   vs.

   CLASSICA CRUISE OPERATOR LTD., INC.,
   a Foreign Profit Corporation

            Defendant.
                                                         /

   CLASSICA CRUISE OPERATOR LTD., INC.’S STATEMENT OF MATERIAL FACTS
            IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

         Defendant, CLASSICA CRUISE OPERATOR LTD., INC., a Foreign Profit Corporation

   (“CLASSICA CRUISE”), by and through undersigned counsel, and under Federal Rule of Civil

   Procedure 56 and Local Rule 56.1, files its Statement of Material Facts in support of its Motion

   for Summary Judgment and states:

   A. The subject cruise

            1.      On the day of the subject incident, May 13, 2018, Plaintiff, Reinier Fuentes, was a

   passenger aboard the vessel Grand Classica. See Exhibit “A,” Plaintiff’s Complaint at ¶ 10.

            2.      Plaintiff was aboard the ship with his wife, Lilian Dominguez, who was pregnant

   at the time of the incident. See Ex. “A” at ¶ 11.

            3.      Plaintiff alleges personal injuries after an altercation with another male passenger,

   Clynt Hadley, while standing in line during the disembarkation process. See Ex. “A” at ¶ 13.

            4.      At the time of the incident at issue, the Grand Classica is a 2-night cruise ship

   voyage from West Palm Beach, Florida to Grand Bahama, Bahamas. The Grand Classica is




                             150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                     TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 36 Entered on FLSD Docket 02/21/2020 Page 2 of 12
                                                                                   CASE NO. 0:19-cv-60883-WJZ


   currently sailing from West Palm Beach, Florida to Nassau, Bahamas. See Exhibit “B,”

   Declaration of Grant Plummer.

          5.      The ship caters to people of all ages and includes several dining options, 2

   swimming pools, live entertainment, kids’ programs, a casino and spa, among many other

   activities. See Ex. “B.”

          6.      The voyage in question debarked from West Palm Beach, Florida on May 11,

   2018 and returned on May 13, 2018. See Ex. “B.”

   B. The initial encounter between Plaintiff and Mr. Hadley – May 12, 2018.

          7.      Plaintiff had his first initial encounter with Mr. Hadley on May 12, 2018, the

   night before the incident at hand. He was playing foosball with his wife when Mr. Hadley and

   his friends approached and allegedly started taunting Plaintiff.

          Q:      This is on May 12th, the day you went off ship?
          A:      Yes. Yes.
          Q:      After you returned?
          A:      At night, yeah. At night. I remember after we ate -- yeah. After we ate, that's
                  when I -- the gentleman that initially started that situation with me on the 13th
                  was with his buddies walking around drinking as well, and he bumped into the
                  foosball table and I was with my wife and then he said, "Oh, you should win," and
                  he was like looking, she's pretty, you know, she's young, she's -- let me see, she's
                  twenty -- she was born in '95. She 24 now. She was 22. I don't know. She wasn't
                  looking pregnant either. She had a nice dress on, sundress, whatever. So that's the
                  only time that – circumstance or any situation that anything like that situation
                  with him. And he left, he kept walking and were drinking. They were just walking
                  around, literally. When we saw them again, we were playing ping-pong time and
                  we were, "Let's just go." And it was, like, late, it was, like, maybe could be 10:00,
                  11:00. So we cut it short because we had to wake up early in the morning anyway.
                  We grabbed some more food because she was pregnant, we grabbed more, like,
                  sweets. And then we went to the room.
                  ---
                  Q:      So at this foosball incident, he made a comment to you?
                  A:      Yeah. He said some comment there. Exactly the exact words I don't want
                          to say because I don't really remember exactly, but he said something like,
                          "Oh, let her win," or something like that, that terminology. Like you could
                          tell he was just trying to, you know, to be funny. Like he bumped on the
                          table on purpose. We noticed it. Because we were playing foosball and

                                                               2
                              150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                      TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 36 Entered on FLSD Docket 02/21/2020 Page 3 of 12
                                                                                  CASE NO. 0:19-cv-60883-WJZ


                         there was space for you to walk. That was pretty much -- but nothing was
                         said, nothing else. He just kept walking and then we kept on about our
                         game and then when we saw him coming back around, we were playing
                         ping-pong, we just -- I mean, we left. When we saw him coming around
                         after a while. He left and then he was coming around with a group trying
                         to hang around the area of the little machine things to play, ended up
                         leaving. We just called it a night. Well, we grabbed food and then we
                         called it a night.

   See Exhibit “C,” Deposition of Plaintiff at 86:17-25, 87:1-19, 90:1-23.

          8.      Plaintiff admittedly did not report this confrontation to any crewmembers or

   employees of Classica Crews, and rather got food and went to his room. Id.

          9.      Plaintiff claims he did not respond to Mr. Hadley and left to avoid any issues.

                  Q:     And at the ping-pong table, you, once again, saw Mr. Hadley?
                  A:     I saw him afar getting close again, so we just decided to call it a night and
                         get some food.
                  Q:     So you left to avoid any sort of issue?
                  A:     Yeah, any issue. We were, like, we just see, like, he's, like, we see, so we,
                         like, you know.
                  Q:     After the ping-pong table, you and your wife went and got some sweets?
                  A:     Some sweets from the buffet, yeah.
                  Q:     And then retired to your room?
                  A:     Yeah.
                  Q:     And so that was the sum total of your – that was the sum total of your
                         communication with Mr. Hadley on May 12th?
                  A:     Pretty much, yeah.

   See Ex. “C” at 92:5-20.

   C. The incident – May 13, 2018.

          10.     On the morning of May 13, 2018, Plaintiff and Ms. Dominguez were standing in

   the immigration line waiting to disembark the Grand Classica. Plaintiff recalls Mr. Hadley

   unexpectedly appeared and cut him in line, but admits that he initiated the communication prior

   to the physical altercation and engaged in mutual verbal attacks.

          Q:      And the first -- when is the first time you see Mr. Hadley with the disembarkation
                  process, what happens?
          A:      I literally see him on the side of me and I started looking and then, like, I could

                                                              3
                             150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                     TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 36 Entered on FLSD Docket 02/21/2020 Page 4 of 12
                                                                                CASE NO. 0:19-cv-60883-WJZ


                  feel someone looking at me and I looked on the side and it’s him. He then like he
                  turns around and talks to his buddy and I thought he doesn’t see me so they’re all
                  turning around looking the way of the lady in front of me with the rope and just
                  moving in front of me. I’m just looking at her because, like, you know, and I tell
                  him, “Hey, go to the back of line, don’t try to skip,” and then that’s when the, like
                  verbal altercation, this verbal -- he started telling me stuff and I told him stuff,
                  too.

   See Ex. “C,” at 106:10-24.

          11.     Plaintiff remembered Mr. Hadley from their initial encounter at the foosball tables

   the night before.

                  Q:     And then this incident that occurred during -- while you were playing
                         foosball, it was the same gentleman -- -
                  A:     Same one.
                  Q:     -- that you ultimately had a fight with while disembarking?
                  A:     Correct. He assaulted me.
                  Q:     And you remembered him, you remembered his face?
                  A:     Of course.

   See Ex. “C,” at 88:3-12.

          12.     Plaintiff is 6’3” and weighed 250 pounds at the time of the incident. He recalled

   Mr. Hadley was between 5’5” and 5’8” and weighed between 180 and 200 pounds.

                  Q:     How tall are you?
                  A:     I'm 6'3".
                  Q:     And you weigh how much?
                  A:     250.
                  Q:     How much did you weigh back in May of 2018?
                  A:     250.
                  Q:     The gentleman, I believe his name is Clint Hadley, does that sound
                         familiar?
                  A:     Yes.
                  Q:     You said he is between 5'5" and 5'8"?
                  A:     That sounds about right.
                  Q:     How much does he weigh, do you think?
                  A:     He is a heavy-set kid. Maybe 180, 160. Maybe, 180, 200. Short, yeah.

   See Ex. “C,” at 89:12-25.

          13.     Plaintiff further admits to initiating racial slurs toward Mr. Hadley, as well as


                                                            4
                           150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                   TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 36 Entered on FLSD Docket 02/21/2020 Page 5 of 12
                                                                               CASE NO. 0:19-cv-60883-WJZ


   engaging in a verbal back and forth argument.

          Q:     When you saw Mr. Hadley standing next to you, that’s when you commented that
                 there was a line and he should go to the back?
          A:     Pretty much.
          Q:     How did he respond?
          A:     He said, “I don’t know what you’re talking about. I’ve been here.” He was just
                 saying rude things and I just remembered the spic comment. That’s pretty much
                 it. Just being rude and just giving that energy, you know. That’s all I remember.
          Q:     You said spic?
          A:     Yeah. Something like that. Something in spic. When he got mad and started to
                 just be derogatory which was like right away after I told him like, “Get to the
                 back of the line, bro. See ya.”

   See Ex. “C” at 108:5-19.

   D. Classica Cruise had no notice of a dangerous condition and was not negligent.

          14.    Plaintiff admittedly did not report any issues with Mr. Hadley and his friends

   following their initial confrontation on May 12, 2018. See Ex. “C” at 86:17-25, 87:1-19, 90:1-

   23.

          15.    Classica Cruise’s Corporate Representative, Grant Plummer, confirmed that in the

   entire cruise operation, there has never been an issue brought to the ship’s attention of someone

   cutting someone in the disembarkation line, and a fight ensuing.

          Q:     Okay. So in the entire cruise operation of The Defendant, they've never had an
                 incident where someone cut in line during the disembarkation procedure, this was
                 the first time?
          [Objection omitted]
          A:     Well, maybe somebody cut in line at the buffet. I have no idea. I guess they could
                 -- it could happen.
          Q:     Well, I'm talking about the disembarkation procedure, not the buffet line.
          A:     I have no knowledge of that ever happening prior.

   See Exhibit “D,” Deposition of Grant Plummer at 33:23-25, 34:1-10.

          16.    Mr. Plummer confirmed that the disembarkation process is very organized, and

   there are ample employees stationed in order to make disembarkation as smooth a process as

   possible.

                                                           5
                          150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                  TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 36 Entered on FLSD Docket 02/21/2020 Page 6 of 12
                                                                                CASE NO. 0:19-cv-60883-WJZ


          Q:     So -- so the problem is you just said as the corporate representative for The
                 Defendant as a part of its fourth affirmative defense that Plaintiff should have
                 used his common sense and sought out an employee to address the issue of
                 someone cutting in line. And when I asked you about whether or not how he
                 would know that, you said there's people all posted all over the -- the ship to
                 address that. So my question then is back to that means that The Defendant prior
                 to this incident knows or is aware of that individuals may cut in line during the
                 disembarkation procedure, correct?
          [Objection omitted]
          A:     No, we have people to guide the guests to the proper area to wait for the
                 disembarkation process to begin or to wait until it's their turn to be called off.
          Q:     Okay.
          A:     We have people at the stairwells. We have people in the lobby. We have people
                 every step along the way that the guests can ask questions, receive directions on
                 are they going to the proper location and so forth.

   See Ex. “D” at 30:8-24, 31:2-7.

          17.     The crewmembers and security officers are trained to provide a safe environment

   for its passengers and crew.

          Q:      So -- so when you say no -- so that is no -- well, and sometimes we get these
                  double negatives so I just want to make sure for the purpose of the record. So
                  your position is that The Defendant cruise line has no obligation for the safety of
                  its passenger to ensure that they are not physically assaulted aboard its vessels?
          A:      I'm saying that the cruise line takes responsibility that we want to provide a safe
                  environment for all of our passengers and crew.
          Q:      Okay. But in terms of the responsibility of prevention and deterrence of physical
                  altercations aboard its vessels, is it The Defendant's position that they have no
                  responsibility for the prevention or deterrence of physical assaults aboard its
                  vessels?
          A:      No, I didn't say that.
          Q:      Okay.
          A:      You know, obviously the security, they do an assessment every time a new group
                  of passengers come onboard, and they're assessing the conditions of all the, you
                  know, the behavior of the crew, of the passengers. So they're assessing the
                  behavior of the passengers and they're walking around, they're going around to
                  different lounges and seeing how the guests are interacting with one another and
                  so forth, and they can identify if they think there's anybody that looks like they
                  could become problematic later on.

   See Ex. “D” at 80:6-25, 81:1-7.

          18.     Mr. Plummer further confirmed that Classica Cruise had no notice, neither actual


                                                            6
                           150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                   TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 36 Entered on FLSD Docket 02/21/2020 Page 7 of 12
                                                                                CASE NO. 0:19-cv-60883-WJZ


   nor constructive, that this type of incident would occur, because there are policies and procedures

   in place and sufficient security officers and crewmembers stationed in and around the specific

   disembarkation area. Mr. Plummer further confirmed there have been no prior substantially

   similar incidents occurring on the Grand Classica, meaning a verbal argument leading to a

   physical altercation in the disembarkation line.

          Q:     Okay. Provide me the facts that support that you didn't have notice.
          A:     Everything was going orderly. As I said, the disembarkation process is very
                 structured. We have policies and procedures in place. We have crew in place at
                 specific strategic locations to direct the guests to keep everything orderly.
          Q:     Okay. Any other facts -- and we'll start with that you had no actual notice that a
                 physical altercation was going to occur. Any other facts to support that
                 affirmative defense that you had no actual notice that a physical altercation was
                 going to occur?
          A:     We had no way of knowing that a physical altercation would occur.
          Q:     Okay. Provide me the factual basis for that assertion.
          [Objection omitted].
          A:     I just did. We have it -- we have it very structured. It's -- do I need to repeat
                 myself?
          Q:     Well, I need to -- well, my question after that was, is there any other facts besides
                 that, and you said we had no idea. That's why I went -- had to go back and ask
                 you again. So besides the orderly nature of the disembarkation procedure that you
                 allege, is there any other facts to support the affirmative defense that you had no
                 actual notice that a physical altercation was going to occur?
          A:     Other than the fact that we've never had a physical altercation during the
                 disembark process.
          Q:     Okay. But you have had physical altercations -- well, I think we're getting ahead
                 of ourselves. Okay. So for actual notice, your statement is that with regard to
                 actual notice that a physical altercation was going to happen between The Plaintiff
                 and Mr. Hadley, the fact is that you've never had a physical allocation during a
                 disembarkation procedure before. Any other facts?
          A:     In addition to the fact that I've stated multiple times that we have a complete
                 disembarkation process and policy that we follow, and that we have crew
                 members posted at strategic locations around the vessel to guide and direct guests
                 to the location where they need to be to disembark in an orderly process.
          Q:     Anything else?
          A:     That would be it.

   See Ex. “D” at 49:2-25, 50:1-25.

          19.     This type of random incident is totally unforeseeable and Classica Cruise is


                                                            7
                           150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                   TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 36 Entered on FLSD Docket 02/21/2020 Page 8 of 12
                                                                                 CASE NO. 0:19-cv-60883-WJZ


   unable to know how someone is going to respond in a situation without even a warning. And as

   Plaintiff admitted, he did not warn any crewmembers or employees aboard the ship of an issue

   with Mr. Hadley prior to the incident.

                  Q:      So it's pretty common knowledge, like, you don't know how someone is
                          going to respond and you say something, anything can happen, including a
                          physical altercation?
                  A:      Correct.
                  Q:      Okay. All right. Going on to the 18th affirmative defense. What's the
                          factual basis for the assertion that The Defendant had no duty to prevent
                          an intentional assault?
                  A:      We have no way of knowing.
                  ---
                  Q:      Okay. And -- strike that. And then the last one is the 19th affirmative
                          defense, which states that the assault was not reasonably foreseeable. And
                          I believe we covered that in one of the affirmative defenses, but to the
                          extent we want to go back through it, can you provide me the factual basis
                          that this assault was not reasonably foreseeable.
                  A:      It was not foreseeable. As I said, you know, the security onboard, they're
                          constantly assessing the guests. And these two gentlemen were not on the
                          radar. This is something that was just, you know, precipitated by a
                          comment. It was a hot headed reaction to a comment and it's nothing that
                          could be -- could have been predicted -- predicted that would happen.

   See Ex. “D” at 79:9-18, 84:11-25.

          20.     During Mr. Plummer’s deposition, Plaintiff attempted to show that because there

   have, in general, been prior incidents of fighting aboard the Grand Classica’s fleet mate, the

   Grand Celebration, that Classica Cruise had knowledge of prior substantially similar incidents,

   thus giving rise to notice.

          21.     However, the point Plaintiff was trying to make is not upholding the standard of

   the law. Plaintiff has not shown that Classica Cruise had knowledge, from prior incidents, that a

   dangerous condition existed in the specific area of the incident, to wit: a verbal argument leading

   to a physical altercation while standing in the immigration line waiting to disembark the ship.

          Q:      Okay. So you -- so before May 13, 2018, we can agree The Defendant had that
                  knowledge that a statement made from one passenger to another could lead to a
                  verbal altercation, correct?
                                                             8
                            150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                    TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 36 Entered on FLSD Docket 02/21/2020 Page 9 of 12
                                                                               CASE NO. 0:19-cv-60883-WJZ


          A:     It potentially could, just like it could if you're in line at the supermarket.
          Q:     Okay. And sometimes -- and The Defendant is aware prior to May 13, 2018 that a
                 verbal altercation could lead to a physical altercation, correct?
          A:     Anything can happen.
          Q:     I understand we're saying anything can happen. I'm talking specifically, The
                 Defendant that a -- has knowledge prior to May 13, 2018 that a verbal altercation
                 could lead to a physical altercation, correct?
          A:     It could if you're dealing with two hot heads. It very well could.
          Q:     Okay. So Defendant maintains it has that knowledge that a verbal altercation
                 could result in a physical altercation, correct?
          A:     Correct.
          Q:     And that knowledge was in its possession prior to May 13, 2018, correct?
          A:     Correct, it's just human nature.
          Q:     Right. And, in fact, two days prior on the sister ship on May 11, 2018, there was a
                 verbal altercation that led to a physical altercation, correct?
          A:     It does happen.
          Q:     No, no, I'm not talking about it does happen. We were provided by The
                 Defendant, your counsel, in discovery a list of various instances aboard the sister
                 ship and one of which was on May 11, 2018, that the -- there was a verbal
                 altercation that led to a physical altercation, just two days before our incident. Are
                 you aware of that, sir?
          A:     I've seen the list.
          Q:     Okay. So you're aware that just two days before, you had a verbal altercation on
                 the Defendant -- one of The Defendant's vessels that lead to a physical altercation,
                 right?
          A:     If the May 11 is on the list, then, yes.
          Q:     Okay. So -- so that means The Defendant in addition to what we talked about
                 human nature and what, had specific knowledge of a prior instance occurring just
                 two days before where a physical altercation resulted or, excuse me, where a
                 verbal altercation resulted in a physical altercation, right?
          A:     Okay.

   See Ex. “D” at 35:2-25, 36:1-25.

          22.    The prior incident that Plaintiff repeatedly brought up during the deposition of

   Mr. Plummer is not a prior substantially similar incident. The May 11, 2018 incident on the

   Grand Celebration ship involved a domestic dispute inside of a cabin. See Ex. “B.”

          23.    This private matter did not occur between two unfamiliar passengers, in line

   during the disembarkation process of the ship. See Ex. “B.”

          24.    Mr. Plummer confirmed (multiple times) that the company has never had a


                                                           9
                          150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                  TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 36 Entered on FLSD Docket 02/21/2020 Page 10 of 12
                                                                                CASE NO. 0:19-cv-60883-WJZ


   physical altercation occur during the disembarkation process.

          Q:      Well, I need to -- well, my question after that was, is there any other facts besides
                  that, and you said we had no idea. That's why I went -- had to go back and ask
                  you again. So besides the orderly nature of the disembarkation procedure that you
                  allege, is there any other facts to support the affirmative defense that you had no
                  actual notice that a physical altercation was going to occur?
          A:      Other than the fact that we've never had a physical altercation during the
                  disembark process.
          Q:      Okay. But you have had physical altercations -- well, I think we're getting ahead
                  of ourselves. Okay. So for actual notice, your statement is that with regard to
                  actual notice that a physical altercation was going to happen between The Plaintiff
                  and Mr. Hadley, the fact is that you've never had a physical allocation during a
                  disembarkation procedure before. Any other facts?
          A:       In addition to the fact that I've stated multiple times that we have a complete
                  disembarkation process and policy that we follow, and that we have crew
                  members posted at strategic locations around the vessel to guide and direct guests
                  to the location where they need to be to disembark in an orderly process.

   See Ex. “D” at 49:24-25, 50:1-25.

          25.     There is nothing even remotely similar between the May 11, 2018 Grand

   Celebration incident and the one at hand. Simply because physical altercations have generally

   occurred on a cruise ship does not mean that those incidents are prior substantially similar

   incidents as defined by the law.

          26.     Classica Cruise was not negligent, it had no actual or constructive notice of a

   dangerous condition associated with physical violence at the disembarkation line, and thus it had

   no duty to warn.

                                                                                      Dated: February 21, 2020


                                                       Respectfully submitted,

                                                       /s/ William F. Clair
                                                       Jerry D. Hamilton, Esq.
                                                       Florida Bar No. 970700
                                                       jhamilton@hamiltonmillerlaw.com
                                                       William F. Clair
                                                       Florida Bar No. 693741

                                                           10
                           150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                   TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 36 Entered on FLSD Docket 02/21/2020 Page 11 of 12
                                                                                 CASE NO. 0:19-cv-60883-WJZ


                                                        wclair@hamiltonmillerlaw.com
                                                        Annalisa Gutierrez
                                                        Florida Bar No. 97940
                                                        agutierrez@hamiltonmillerlaw.com
                                                        Sharhonda Robinson-Edwards
                                                        Florida Bar No. 98755
                                                        srobinson@hamiltonmillerlaw.com
                                                        HAMILTON, MILLER & BIRTHISEL, LLP
                                                        150 Southeast Second Avenue
                                                        Suite 1200
                                                        Miami, Florida 33131-2332
                                                        Telephone:    305-379-3686
                                                        Facsimile:    305-379-3690
                                                        Attorneys for Defendant

                                       CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on February 14, 2020, I electronically filed the foregoing
   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being
   served this day on all counsel of record or pro se parties identified on the following Service List in
   the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF
   or in some other authorized manner for those counsel or parties who are not authorized to receive
   electronically notices of Electronic Filing.

                                                        /s/ William F. Clair.
                                                        William F. Clair, Esq.




                                                            11
                            150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                    TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
Case 0:19-cv-60883-KMW Document 36 Entered on FLSD Docket 02/21/2020 Page 12 of 12
                                                                                 CASE NO. 0:19-cv-60883-WJZ


                                                  SERVICE LIST

FISHER REDAVID, PLLC                                              Jerry D. Hamilton, Esq.
John P. Fischer, Esq.                                             Florida Bar No. 970700
Service@fritriallawyers.com                                       jhamilton@hamiltonmillerlaw.com
Florida Bar No. 99751                                             William F. Clair
4601 Sheridan Street, Suite 320                                   Florida Bar No. 693741
Hollywood, Florida 33021                                          wclair@hamiltonmillerlaw.com
Telephone: (954) 860-8484                                         Annalisa Gutierrez
Fax: (954) 860-8584                                               Florida Bar No. 97940
Attorney for Plaintiff                                            agutierrez@hamiltonmillerlaw.com
                                                                  HAMILTON, MILLER & BIRTHISEL, LLP
                                                                  150 Southeast Second Avenue
                                                                  Suite 1200
                                                                  Miami, Florida 33131-2332
                                                                  Telephone:    305-379-3686
                                                                  Facsimile:    305-379-3690
                                                                  Attorneys for Defendant




                                                            12
                            150 SOUTH E AST SE COND AVE NUE , SUITE 1200 · MIAMI, F LORIDA 33131
                                    TE LE P H ONE : 305-379-3686 · F ACSIMILE : 305-379-3690
